internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-100579-99 date date x y a x y z d1 d2 d3 d4 d5 dear this letter responds to a letter dated date and subsequent correspondence submitted by x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 a the president and current sole shareholder of x represents that from d1 x was a c_corporation wholly owned by y and that x filed consolidated_returns as part of an affiliated_group with y on d2 a acquired all outstanding_stock of x then consisting of x shares of common_stock and y shares of preferred_stock on the following day d3 a intending for x to elect to be an s_corporation consulted with a’s legal advisor who informed a that the existence of two classes of stock prevented x from making a valid election to be an s_corporation under sec_1362 of the code a’s legal advisor immediately attempted to cancel the preferred_stock shortly after d4 a and x executed a redemption agreement in which x agreed to redeem all the shares of x’s preferred_stock in return for a nominal payment of dollar_figurez on d5 x timely filed a form_2553 election by a small_business_corporation effective for x’s taxable_year beginning d3 x and a have agreed to make any adjustments that the commissioner may require due to x’s inadvertent ineffective s election sec_1362 of the code provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 of the code defines the term small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not have more than one class of stock effective with respect to elections for taxable years beginning after date sec_1362 of the code provides in part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we hold that x’s election to be an s_corporation was ineffective because prior to the filing of the election x had more than one class of stock we also hold that the ineffectiveness of x’s s_corporation_election was inadvertent within the meaning of sec_1362 of the code we further hold that under the provisions of sec_1362 of the code x will be treated as an s_corporation as of d3 provided x’s s_corporation_election was not otherwise invalid and provided that the election was not terminated under sec_1362 x and a must file all required returns consistent with x having no preferred_stock as of d3 except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code including whether any of the actions undertaken to remove the second class of stock was a taxable_event this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of a letter copy for sec_6110 purposes
